DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 2/14/202 has been entered. Claim 1 has been amended. 
Claim 3 is now canceled, and incorporated into claim 1. Claim 2 was previously canceled, thus claims 1 and 4 are currently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 4-9, filed 2/14/2022, with respect to currently amended claim 1 have been fully considered and are persuasive.  The previous Non-Final rejection dated 11/18/2021 has been withdrawn. The case is in condition for immediate allowance, and a Notice of Allowance (NOA) is issued herewith. 

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re independent claim 1, the prior arts of record taken alone or in combination neither anticipates nor renders obvious the limitations of: “the warp X is not less than
-50 x 10° (mm-1) and not more than 50 x 10° (mm-1) and the warp Y is not less than -50 x 10° (mm-1) and not more than 50 x 10° (mm-1)” as recited in claim 1.
In Re claim 4, it is also allowed for further limiting and depending upon allowed 
claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892